Case 2:20-cv-00357-JRG Document 109 Filed 06/18/21 Page 1 of 2 PageID #: 1051




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

    VIKING TECHNOLOGIES, LLC,      §
                                   §
               Plaintiff,          §
                                   §
    v.                             §                            CIVIL ACTION NO. 2:20-CV-00357-JRG
                                   §                            (LEAD CASE)
    ASSURANT, INC., ET AL.         §
                                   §
                                   §
    CLOVER TECHNLOGIES GROUP, LLC, §                            CIVIL ACTION NO. 2:20-CV-00359-JRG
    ET AL.                         §                            (MEMBER CASE)
                                   §
               Defendants.         §

                                                    ORDER

        The Court issues this Order sua sponte. On June 15, 2021, the Court conducted a status

conference in the above-captioned matter. At the status conference, it was discovered that Plaintiff

Viking Technologies, LLC (“Viking”) filed a First Amended Complaint for Patent Infringement

dated January 14, 2021 (“January 14 Complaint”) (Dkt. No. 24) in the Lead Case, No. 2:20-cv-

357 (“Lead Case”) without any indication that it was intended for Member Case 2:20-cv-359

(“-359 case”). The January 14 Complaint bears only the cause number for the Lead Case. (Id.).

The intended effect of Viking’s Amended Complaint was to join Defendants Valu Tech

Outsourcing, LLC, Teleplan Service Logistics, Inc., and Teleplan Services Texas, Inc. to the -359

case.1 The unintended but actual effect, however, was to join them to the Lead Case. At the status

conference, the parties expressed agreement that this was an oversight on Viking’s part. The parties



1
  Defendants Valu Tech Outsourcing, LLC, Teleplan Service Logistics, Inc., and Teleplan Services Texas, Inc. are all
related to the other defendants in the -359 case (Clover Wireless, LLC, Teleplan Holding USA, Inc., and Teleplan
Service Solutions Inc.) and are represented by the same counsel. They do not have the same relationship to the other
defendants in the Lead Case (Assurant, Inc., Broadtech, LLC, CWork Solutions, LP, The Signal, L.P., Signal GP,
LLC, and MMI-CPR, LLC).
Case 2:20-cv-00357-JRG Document 109 Filed 06/18/21 Page 2 of 2 PageID #: 1052




further agreed on the record that Defendants Valu Tech Outsourcing, LLC, Teleplan Service

Logistics, Inc., and Teleplan Services Texas, Inc. belong in the -359 case.

       In view of the foregoing, and pursuant to Fed. R. Civ. P. 21, it is hereby ORDERED that

Defendants Valu Tech Outsourcing, LLC, Teleplan Service Logistics, Inc., and Teleplan Services

Texas, Inc. are SEVERED from the Lead Case and JOINED as additional defendants in the -359

case. The Clerk of Court is directed to remove these parties as defendants in the Lead Case and

add them as defendants in the -359 case to accomplish this result.

       It is further ORDERED that Viking’s January 14 Complaint (Dkt. No. 24) is STRUCK

from the Lead Case. The Court will consider Viking’s First Amended Complaint for Patent

Infringement dated January 15, 2021 (“January 15 Complaint”) (Dkt. No. 30) against Broadtech,

LLC, CWork Solutions, LP, The Signal, L.P., Signal GP, LLC, and MMI-CPR, LLC to be the

operative pleading as to defendants in the Lead Case.

      It is further ORDERED that Viking shall re-file the January 14 Complaint in the Lead
    .
Case bearing the consolidated caption, including the -359 case caption, on or before Monday,

June 21, 2021. The Court will then consider the re-filed complaint to be the operative pleading as

to defendants in the -359 case as of January 14, 2021.

       The Court reminds the parties that while all matters going forward should be filed in the

Lead Case, they should include the caption of any member case affected by such filings, so as to

avoid this unintended result in the future.

       So ORDERED and SIGNED this 18th day of June, 2021.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
                                                2
